Exhibit 10.5

Execution Copy

Harbinger Capital Partners Master Fund I, Ltd.

Harbinger Capital Partners Special Situations Fund, LP

HGW Holding Company, L.P.

One Dot Four Corp.

450 Park Avenue

30th Floor

New York, NY 10022-2637

January 26, 2010

TerreStar Corporation

TerreStar Networks Inc.

TerreStar 1.4 Holdings, LLC

One Discovery Square

12010 Sunset Hills Road, 6th Floor

Reston, VA 20190

Attn: Jeffrey Epstein, President

     Douglas Brandon, General Counsel

 

Re: Receipt Lease Prepayment and Acknowledgement of Prepayment Terms

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Exclusivity Agreement (the
“Exclusivity Agreement”), dated as of the date hereof, by and among TerreStar
Corporation (“TerreStar”), TerreStar Networks Inc. (“Networks” and together with
TerreStar, the “Company”), Harbinger Capital Partners Master Fund I, Ltd.
(“Harbinger Master Fund”), Harbinger Capital Partners Special Situations Fund,
LP (“Harbinger Special Situations Fund”), and HGW Holding Company, L.P.
(together with Harbinger Master Fund and Harbinger Special Situations Fund,
“Harbinger”) and (ii) that certain Spectrum Manager Lease Agreement (the “Lease
Agreement”), dated September 17, 2009, as amended October 9, 2009, by and among
TerreStar, TerreStar’s subsidiary TerreStar 1.4 Holdings, LLC (“Lessor”), and
Harbinger’s affiliate One Dot Four Corp. (“Lessee”).

Subject to the terms of this letter agreement and the Exclusivity Agreement,
contemporaneously with the execution of this letter agreement and the
Exclusivity Agreement, Lessee is pre-paying, and Harbinger is causing Lessee to
pre-pay, $30,000,000 (the “Prepayment”) of the amount that may become due and
payable by Lessee to Lessor pursuant to the Lease Agreement. Lessee is not
obligated to make the Prepayment pursuant to the Lease Agreement. Lessee would
not be willing to pre-pay all or any portion of the Prepayment in the absence of
the Exclusivity Agreement, and Harbinger would not be willing to make all or any
portion of the Prepayment funds available to Lessee or cause Lessee to make all
or any portion of the Prepayment in the absence of the Exclusivity Agreement.
The Prepayment is good and sufficient consideration for the Company’s execution
of the Exclusivity Agreement.

The Prepayment shall be applied as a credit in full on account toward payments
to Lessor that Lessee may become obligated to pay pursuant to the Lease
Agreement. In the event (a) the Lease Agreement is terminated in accordance with
its terms at any time when any portion of the $30,000,000 Prepayment remains as
prepayment of payment obligations that would otherwise not



--------------------------------------------------------------------------------

have become due and payable as of the date of such termination, (b) the Company
or any of its affiliates (other than Harbinger) terminates the Exclusivity
Agreement prior to the Termination Date (as defined in the Exclusivity
Agreement), (c) the Company or any of its affiliates (other than Harbinger)
breaches the Exclusivity Agreement in any material respect, (d) the Company does
not obtain, or is unable to obtain, the consents necessary to enter into and
effect the Spectrum Pooling Agreement referenced in the Exclusivity Agreement,
or (e) the Company or its subsidiaries does not have, or ceases to have, rights
to all or substantially all of the S-band Spectrum (as defined in the
Exclusivity Agreement), the remaining unamortized portion of the Prepayment that
would not otherwise have been paid as of the date of such triggering event shall
be refunded in full to Lessee.

Please acknowledge your consent to and agreement with the foregoing by signing
the acknowledgement and agreement below. By signing below, each of the
signatories acknowledges receipt of the full $30,000,000 Prepayment and agrees
to the terms of this letter agreement, including, without limitation, the
provisions regarding the repayment obligations set forth in the immediately
preceding paragraph.

 

Sincerely, ONE DOT FOUR CORP. By:   /s/ Peter A. Jenson

Name:

Title:

 

Peter A. Jenson

Vice President

 

 

HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By:   Harbinger Capital Partners
LLC, its investment manager By:   /s/ Peter A. Jenson

Name:

Title:

 

Peter A. Jenson

Vice President

 

 

HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. By:   Harbinger Capital
Partners Special Situations GP, LLC, its general partner By:   /s/ Peter A.
Jenson

Name:

Title:

 

Peter A. Jenson

Vice President

 

 

HGW HOLDING COMPANY, L.P. By:   HGW GP, Ltd., its general partner By:   /s/
Peter A. Jenson

Name:

Title:

 

Peter A. Jenson

Vice President

 

2



--------------------------------------------------------------------------------

Acknowledged and Agreed: TERRESTAR 1.4 HOLDINGS LLC By:   /s/ Jeffrey Epstein

Name:

Title:

 

Jeffrey Epstein

President

 

 

TERRESTAR CORPORATION By:   /s/ Jeffrey Epstein

Name:

Title:

 

Jeffrey Epstein

President

 

 

TERRESTAR NETWORKS INC. By:   /s/ Jeffrey Epstein

Name:

Title:

 

Jeffrey Epstein

President

 

3